Case 1:20-cv-01449-LPS Document 8-3 Filed 03/05/21 Page 1 of 30 PageID #: 134




                  EXHIBIT 3
Case
 Case1:20-cv-01449-LPS
       1:17-cv-01846-UNADocument 8-31 Filed
                          Document    Filed 03/05/21
                                            12/22/17 Page
                                                     Page 21 of
                                                             of 30
                                                                29 PageID
                                                                   PageID #:
                                                                          #: 135
                                                                             1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


EMERSON ELECTRIC CO.,                              )
     a Missouri corporation,                       )
                                                   )
                             Plaintiff,            )
                                                   )       C. A. No. __________
   v.                                              )
                                                   )       JURY TRIAL DEMANDED
EMERSON QUIET KOOL CO. LTD., and                   )
HOME EASY LTD.,                                    )
     Delaware corporations,                        )
                                                   )
                             Defendants.           )



                                          COMPLAINT

        Plaintiff, Emerson Electric Co., for its Complaint against Defendants, Emerson Quiet

Kool Co. Ltd. and Home Easy Ltd., alleges the following:


                                           PARTIES

        1.     Plaintiff Emerson Electric Co. (“Emerson Electric” or “Plaintiff”) is a Missouri

corporation with its principal place of business at 8000 West Florissant Avenue, St. Louis,

Missouri 63136.

        2.    Upon information and belief Defendants Emerson Quiet Kool Co. Ltd., also

known as Emerson Quiet Kool Co. Ltd. LLC, (“Emerson Quiet Kool”) and Home Easy Ltd.

(“Home Easy”) are both Delaware corporations having a principal place of business at 1275

Bloomfield Avenue, Unit 141, Building 16, Fairfield, New Jersey 07004. Emerson Quiet Kool

and Home Easy are collectively referred to as “Defendants”.




                                                                               Exhibit 3, Page 1
Case
 Case1:20-cv-01449-LPS
       1:17-cv-01846-UNADocument 8-31 Filed
                          Document    Filed 03/05/21
                                            12/22/17 Page
                                                     Page 32 of
                                                             of 30
                                                                29 PageID
                                                                   PageID #:
                                                                          #: 136
                                                                             2



                                JURISDICTION AND VENUE

       3.      This is an action for: Trademark Infringement, Unfair Competition and

Trademark Dilution under the Lanham Act, 15 U.S.C. §1052, et seq.; common law breach of

contract; Trademark Dilution under the Delaware Trademark Act, 6 Del. C. § 3313, et seq. ; and

common law trademark infringement and unfair competition.

       4.      This Court has jurisdiction over the claims made in this Complaint under the

Lanham Act, 15 U.S.C. §1121, and under the Judicial Code of the United States, 28 U.S.C.

§1331, §1332 and §1338. Jurisdiction is also provided under 28 U.S.C. §1367(a). This Court has

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1391 (b) and

(c) because those claims are so related to their federal claims that they form part of the same case

or controversy and derive from a common nucleus of operative facts. Venue is conferred in

accordance with 28 U.S.C. §1391. Defendants each are companies organized and existing under

the laws of Delaware and have caused products infringing Emerson Electric’s EMERSON

trademarks to be advertised and/or promoted in this judicial district.


                                     NATURE OF ACTION

       5.      Emerson Electric seeks to prevent and restrain Defendants’ unauthorized and

infringing misappropriation of Emerson Electric’s well-known and distinctive EMERSON

trademarks.   For over 127 years, Emerson Electric has continuously used the EMERSON

trademarks in connection with a wide range of products, including, without limitation, products that

play a significant role in the temperature, humidity level and overall comfort of the home and

related goods and services. Defendants, seeking to trade on the established goodwill of Emerson

Electric, recently began selling and marketing air conditioning products and dehumidifying products

under the trademark EMERSON QUIET KOOL.                Defendants’ transparent effort to trade on


                                                 2
                                                                                   Exhibit 3, Page 2
Case
 Case1:20-cv-01449-LPS
       1:17-cv-01846-UNADocument 8-31 Filed
                          Document    Filed 03/05/21
                                            12/22/17 Page
                                                     Page 43 of
                                                             of 30
                                                                29 PageID
                                                                   PageID #:
                                                                          #: 137
                                                                             3



Emerson Electric’s goodwill is further demonstrated by their use of the EMERSON mark

prominently and in the color blue, which color is and has been Emerson Electric’s corporate color

for decades:

               Defendants’ Mark                              Plaintiff’s Mark




       6.      To prevent consumer confusion and deception and Defendants’ willful

misappropriation of Emerson Electric’s goodwill, Emerson Electric asserts claims for: Trademark

infringement pursuant to Section 32 of the Lanham Act (15 U.S.C. § 1114); Trademark

infringement, unfair competition and false designation of origin, pursuant to Section 43(a)(1)(A) of

the Lanham Act (15 U.S.C. § 1125(a)(1)(A)); Cybersquatting under Section 43(d) of the Lanham

Act (15 U.S.C. § 1125(d)); and related claims of trademark infringement, dilution, false designation

of origin and unfair competition under the statutory and common law of Delaware (6 Del. C. §§

3313 and 2532 et seq). Emerson Electric also asserts claims for breach of contract and the

cancellation of United States Trademark Registration Number 4,688,893. Emerson Electric seeks

injunctive relief to prevent Defendants from further misappropriating Emerson Electric’s goodwill

and infringing its EMERSON trademarks, and further seeks damages, attorneys’ fees and other

monetary relief.


                                  GENERAL ALLEGATIONS

The EMERSON Marks

       7.      Since at least as early as 1890, Emerson Electric has continuously used and

promoted the trademark EMERSON in interstate commerce in connection with a wide variety of

goods and services, including, by way of example and not by way of limitation, products that


                                                 3
                                                                                   Exhibit 3, Page 3
Case
 Case1:20-cv-01449-LPS
       1:17-cv-01846-UNADocument 8-31 Filed
                          Document    Filed 03/05/21
                                            12/22/17 Page
                                                     Page 54 of
                                                             of 30
                                                                29 PageID
                                                                   PageID #:
                                                                          #: 138
                                                                             4



play a significant role in the temperature, humidity level and overall comfort of the home, such as

air circulators, fans, air conditioning compressors, HVAC controls, humidifiers, humidifying

products and thermostats (collectively the “Emerson Electric Goods”).

       8.      Since at least as early as 1890, Emerson Electric, by and through its related

companies and affiliates, has continuously used marks consisting of and comprising EMERSON

(the “EMERSON Marks”) in connection with the Emerson Electric Goods.

       9.      Emerson Electric has invested significant time, resources, and effort promoting

the EMERSON Marks and the products and services offered thereunder. The EMERSON Marks

have become renowned and are valuable symbols that identify Emerson Electric as the source of

high-quality products and services.

       10.     In addition to its common law rights in the EMERSON Marks by virtue of use,

Emerson Electric owns numerous federal trademark registrations on the Principal Register of the

United States Patent and Trademark Office for the EMERSON Marks, including the following:

     Mark         Registration     Registration                          Classes/Goods
                      No.             Date
                  3,757,850       March 9, 2010       (6): Metal shelves;[ sheaves;] metal brackets; metal tool
                                                      boxes;[ metal hardware, namely, pulleys]
                                                      (7): [Machine parts, namely, bearings, bearing seals,
                                                      pillow blocks, flange blocks, takeup units, bushings,
                                                      belts, couplings, pulleys, motor bases, compressors,
                                                      clutches, mechanical seals, starters, electric motors and
                                                      induction motors;] food waste disposers, garbage
                                                      disposals; ultrasonic cleaning, welding, and joining
                                                      machines; industrial vacuum cleaning machines; electric
                                                      generators; power operated pipe threading machines;
                                                      ultrasonic cleaning machines
                                                      (8): Metal vises; a full line of manually operated hand
                                                      tools for industrial, commercial and domestic use and
                                                      replacement parts therefor and accessories and
                                                      attachments therefor, namely, drive shafts, support
                                                      arms, cleaning brushes, screwdrivers, wrenches,
                                                      hammers, saws, pliers, wire crimpers, bolt cutters,
                                                      anvils, hand saws, punch and die sets comprising
                                                      punches, dies and case, tubing cutters, cable cutters,
                                                      wire strippers, conduit sizing tools and flaring tools;
                                                      swaging tools for shaping pipes, rods, conduits and
                                                      tubing; benders for use on conduits and tubing;


                                                  4
                                                                                            Exhibit 3, Page 4
Case
 Case1:20-cv-01449-LPS
       1:17-cv-01846-UNADocument 8-31 Filed
                          Document    Filed 03/05/21
                                            12/22/17 Page
                                                     Page 65 of
                                                             of 30
                                                                29 PageID
                                                                   PageID #:
                                                                          #: 139
                                                                             5



                                                expanders for use on pipes, rods, conduits and tubing;
                                                and inner core cables
                                                (10): Ultrasonic cleaners for medical and surgical
                                                instruments[; wheeled transports in the nature of carts]
                                                (12): Wheeled transports in the nature of carts
                                                (16): Printed training manuals featuring information on
                                                shelving and storing products, and kitchen, food service
                                                and household organizing products
                                                (20): Storage and organization products, namely,
                                                storage racks, shelving, baskets, hampers, bins, boot and
                                                shoe organizers, wardrobes, cabinets, uninsulated
                                                holding cabinets; storage towers, drawers and mounting
                                                hardware for use therewith sold as a unit; cabinets and
                                                organizers therefor; non-metal shelving systems
                                                comprised primarily of boot and shoe organizers,
                                                wardrobes, storage cabinets, storage towers, racks,
                                                shelving, hampers, drawers, bins, non-metal shelves;
                                                workbenches; office furniture; kitchen, food service and
                                                household organizing products, namely, pan and rack
                                                trays; and dish storage shelving
                                                (35): Business services, namely, facilities management
                                                of technical operations
                                                (36): Providing educational scholarships; financial
                                                sponsorship of entertainment and cultural events,
                                                namely, artistic performances, musical performances,
                                                theatrical performances, historical exhibits and
                                                historical societies, sporting events, film festivals,
                                                speaking engagements and community service programs
                                                in support of education and scholarship services, health
                                                and human services, civic and community welfare, and
                                                youth-oriented education and entertainment
                                                (37): Repair and maintenance of industrial and
                                                commercial machinery and electronic equipment
                                                (41): Training in the use of heating, ventilating, air
                                                conditioning and refrigeration technologies and systems
              3,771,945     April 6, 2010       (9): [Environmental measuring, testing and monitoring
                                                instruments, namely, particle counters;] scientific
                                                measuring, signaling, checking and supervision
                                                instruments and equipment for predicting and detecting
                                                failures in high priority equipment and for monitoring
                                                the state of machines and detecting bearing faults,
                                                namely, software for historization, accessing, trending,
                                                identification and communication of data, digital buses,
                                                transmitters, algorithms, sensors, transducers, fieldbus
                                                transmitters; electrical power supplies; thermostats;
                                                computer software for industrial automation; computer
                                                software for data management, analysis and reporting
                                                for use in industrial automation, [network power,]
                                                process management and climate technologies
                                                applications; computer software for rotating machinery
                                                and process instrumentation; computer software for
                                                collecting, analyzing, sharing and utilizing customer
                                                information; project, plant and facility management
                                                software, namely, regulatory compliance software,
                                                software for sensing and reporting process and
                                                equipment abnormalities, batch application software,

                                            5
                                                                                      Exhibit 3, Page 5
Case
 Case1:20-cv-01449-LPS
       1:17-cv-01846-UNADocument 8-31 Filed
                          Document    Filed 03/05/21
                                            12/22/17 Page
                                                     Page 76 of
                                                             of 30
                                                                29 PageID
                                                                   PageID #:
                                                                          #: 140
                                                                             6



                                           predictive maintenance software, software for
                                           configuring, commissioning and communicating
                                           measurements and calculated values and for providing
                                           access to diagnostic messages and historical data,
                                           software for exchanging process-related information
                                           between various software-based applications, software
                                           for monitoring equipment conditions, software for
                                           providing access to instrument and valve process
                                           information, diagnostic status information and
                                           documentation of device maintenance information,
                                           predictive diagnostic software, calibration management
                                           software, device configuration software, equipment
                                           monitoring, data management and data analysis
                                           software; computer software for determining product
                                           configuration and for product configuration optimizing;
                                           computer software for predicting and trending
                                           equipment maintenance; software for maximizing
                                           performance, reducing heat rates, reducing steam waste,
                                           stabilizing steam temperature control, optimizing soot
                                           blowing, and optimizing capacity and minimizing
                                           emissions in boilers, soot blowers and furnaces; plant
                                           facility and automation software for identifying
                                           controllable energy losses, for reducing plant
                                           maintenance costs, for reducing unplanned outages and
                                           optimizing the distribution of load demands; condensers
                                           and condensing units; computer hardware and software
                                           for use in monitoring gas flow; gas analyzers; electrical
                                           power supplies; diagnostic and analytical equipment,
                                           namely, pressure temperature, level and flow
                                           measurement machines, liquid analyzers; power
                                           amplifiers excluding amplifiers for use with consumer
                                           audio equipment; apparatuses for use in measuring the
                                           density of liquids and substances, flowmeters,
                                           controllers, electronic batch controllers; remote controls
                                           for operating equipment and machinery excluding
                                           remote controls for operating consumer electronic
                                           devices; voltage regulators; pressure regulators for
                                           commercial and agricultural use; voltage regulators for
                                           electric power; voltage surge suppressors; temperature
                                           sensors for electric motors appliances, namely, stoves,
                                           grills, ovens, ranges, refrigerators, water heaters,
                                           dishwashers, HVAC, washers and dryers, power tools,
                                           [automotive, marine and recreational vehicles,
                                           controlling refrigerant loss; communication subsystems
                                           comprised primarily of circuit breaker panels;] power
                                           conditioning equipment, namely, [uninterruptible power
                                           supplies,] voltage regulators, transformers, surge
                                           suppression devices and power supplies; [power
                                           distribution systems comprised primarily of distribution
                                           panels; electric transfer switches; surge suppressors;
                                           chargers for industrial, commercial and military use;
                                           electrical chargers for power tools and hand tools
                                           excluding consumer yard and garden tools intended for
                                           use in the yard or garden of a personal residence]




                                       6
                                                                                  Exhibit 3, Page 6
Case
 Case1:20-cv-01449-LPS
       1:17-cv-01846-UNADocument 8-31 Filed
                          Document    Filed 03/05/21
                                            12/22/17 Page
                                                     Page 87 of
                                                             of 30
                                                                29 PageID
                                                                   PageID #:
                                                                          #: 141
                                                                             7



              3,861,152      October 12,        (11): Humidifiers
                                2010

              3,861,153      October 12,        (11): household air cleaners; air purifying units for
                                2010            domestic, commercial and industrial use; ceiling fans;
                                                air circulators
              3,744,986      February 2,        (11): Thermostatic valves; hot water heaters and
                                2010            dispensers

EMERSON       1,717,861     September 22,       (11): water purifying units; [electric bath heaters for
                                1992            commercial, laboratory and industrial use; air blast
                                                heaters for commercial and industrial use; blower type
                                                electric heaters;] electric water boilers; [gas and electric
                                                burners;] ceiling fans; [fluorescent lighting fixtures and
                                                parts therefor for commercial and industrial use;]
                                                [electric circulation heaters; electric lighting fixtures for
                                                commercial and industrial use; drum heaters; electric air
                                                heaters for commercial and industrial use or for
                                                permanent attachment to building structures; convection
                                                heaters for commercial and industrial use; sheathed
                                                heating elements; cylinder heaters for commercial and
                                                industrial use; food table heaters for commercial and
                                                industrial use; industrial screw plug immersion heaters;
                                                electric space heaters for commercial and industrial use;
                                                portable electric fans; industrial fans used for ventilation
                                                and exhaust purposes; electric hot air furnaces; electric
                                                hot plates for commercial, laboratory and industrial use;
                                                electric immersion heaters for commercial, laboratory
                                                and industrial use, and, in residential use, permanently
                                                attached to plumbing;] [evaporative coolers;]
                                                [residential electric exhaust fans]; valves for [plumbing
                                                and] heating systems; [air, gas and water filtering units
                                                for industrial use; finned duct type air heaters and open-
                                                coil electric heating elements used in duct heaters;
                                                steam heat accumulators;] electric water heaters and
                                                electric non-coin operated hot water dispensers
                                                permanently attached to plumbing;[humidifiers for
                                                central heating systems;] [ infra-red heaters for
                                                commercial and industrial use; electric furnaces; central
                                                air conditioning and heating units; electric heaters for
                                                industrial furnaces; electric ovens for commercial,
                                                industrial and laboratory use;] [radiant heaters for
                                                commercial, laboratory and industrial use;] [ radiant
                                                heaters for commercial, laboratory and industrial use;
                                                electric steam boilers and generators; steam
                                                superheaters; strip, ring, disc, tubular, cartridge and
                                                clamp-on heaters; stud and bolt heaters; track switch
                                                heaters; water taps;] gas burner igniters [; bubblers
                                                (valves and nozzles for drinking fountains); electric
                                                coffee urn elements; electric industrial nozzle heating
                                                elements, and filter-driers for use in refrigerant lines]
EMERSON       1,795,612     September 28,       (7): compressors for use in refrigeration, heating,
                                1993            ventilation, and air conditioning; [ dishwashers; washing
                                                machines for use in laundries; electrically powered
                                                finishing mills for deburring, flash removal, edge-


                                            7
                                                                                        Exhibit 3, Page 7
Case
 Case1:20-cv-01449-LPS
       1:17-cv-01846-UNADocument 8-31 Filed
                          Document    Filed 03/05/21
                                            12/22/17 Page
                                                     Page 98 of
                                                             of 30
                                                                29 PageID
                                                                   PageID #:
                                                                          #: 142
                                                                             8



                                                      breaking, rough or smooth surface preparation,
                                                      radiusing, precision surface reduction, descaling,
                                                      burnishing, and chemical treating; ] and valves for fluid
                                                      control being parts of machines
                  0,111,931          August 15,       (21): [Electric Motors,] Electric Fans, including fans of
                                       1916           [Portable,] wall, * and * ceiling [,and Floor] Types,
                                                      [Electric Exhaust-Fans,][Electric Forge-Blowers,]
                                                      [Electric Generators, Electric Motor-Generators,]
                                                      [Knife-Switches,] [Switchboards, Panel-Boards,] [Fuse-
                                                      Boards,] [Transformers, Rotary Transformers,]
                                                      [Illuminating-Cylinders, Watch-Demagnetizers, Electric
                                                      Organ-Blowers, Electric Hair-Driers, Electrically-
                                                      Operated Coffee-Mills,] [Electrically-Operated] [Air
                                                      and] [Water Pumps, Electrically-Operated Lathes,]
                                                      [Electrically-Operated Buffers and] [Grinders,
                                                      Electrically-Operated Furnace-Blowers] [, Electrically-
                                                      Operated Hacksaws, and Electric Motors and Power-
                                                      Transmitters for Sewing-Machines]
                  1,815,785         January 11,       (11): fans; namely, [portable electric fans, wall-mounted
                                       1994           fans, exhaust fans,] ceiling fans [, whole house fans, and
                                                      fan motors therefor; and humidifiers]


       Each of the above-listed registrations is valid and subsisting and each is incontestable

pursuant to 15 U.S.C. Sections 1065 and 1115(b). The registrations are prima facie evidence of

the registration of the marks, the validity of the registered marks, Emerson Electric’s ownership

of the marks and its exclusive right to use the registered marks in commerce in connection with

the goods and services specified.

       11.     The EMERSON Marks are distinctive and widely recognized by the public and

have become famous, as that term is used in 15 U.S.C. § 1125(c)(1).

       12.     A true and correct copy of the registration certificate for each of the

above-listed trademark registrations and a true and correct copy of the United States Patent and

Trademark Office’s status record, including available data regarding any assignments, is attached

hereto as Exhibit A.

       13.     Defendants had, at minimum, constructive notice at all relevant times of Emerson

Electric’s ownership and other rights in the registrations pursuant to 15 U.S.C. § 1072.




                                                  8
                                                                                            Exhibit 3, Page 8
Case 1:20-cv-01449-LPS
  Case                  Document
        1:17-cv-01846-UNA        8-31 Filed
                          Document     Filed03/05/21
                                             12/22/17 Page
                                                       Page10 of 29
                                                            9 of 30 PageID
                                                                    PageID #:
                                                                           #: 9
                                                                              143




Emerson Electric’s Background

       14.    Emerson Electric has traded on the New York Stock Exchange since 1938 under

the symbol EMR. See: Exhibit B.

       15.    Plaintiff’s sales in Fiscal Year 2016 were $14.5 billion. See: Exhibit B.

       16.    Emerson Electric is ranked number 139 on the 2017 Fortune 500 list of

America’s largest corporations, as ranked by revenues. See: Exhibit C.

       17.    In 2016 Emerson Electric was named to the Clarivate Analytics, formerly

Thomson Reuters, Top 100 Global Innovators list for the sixth consecutive year. See: Exhibit D.

       18.    Emerson Electric’s wholly-owned subsidiary, Emerson Climate Technologies,

Inc., is the world’s leading provider of heating, ventilation, air conditioning and refrigeration

solutions for residential, industrial and commercial applications.            Emerson Climate

Technologies, Inc.’s air conditioning compressor, thermostat and control products are frequently

recognized for excellence, including for numerous Dealer Design Awards sponsored by The Air

Conditioning Heating & Refrigeration News Magazine.

       19.    Emerson Climate Technologies, Inc.’s air conditioner compressors were honored

as the 2014 AHR Expo Product of the Year from among thousands of products. The Emerson

product was the winner in the “Cooling” category. See: Exhibit E.

       20.    As a direct result of Emerson Electric’s substantial sales, significant advertising

and marketing efforts, and accolades awarded to it over the last 127 years, the EMERSON Marks

have engendered consumer loyalty and valuable goodwill. The public has resultantly come to

recognize the EMERSON Marks as exclusively identifying Emerson Electric as the source of

high-quality HVAC solutions.




                                               9
                                                                                 Exhibit 3, Page 9
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 10
                                                        11 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 10
                                                                           144




Defendants’ Wrongful Acts

       21.     Upon information and belief, Defendant Home Easy’s parent company is Home

Easy Industrial Co., Ltd. of Hong Kong (“Home Easy HK”), which acquired Defendant Emerson

Quiet Kool in 2016.

       22.     Upon information and belief, Defendant Emerson Quiet Kool is a provider of

window and wall room air conditioning units and dehumidifiers (the “Emerson Quiet Kool

Goods”).

       23.     Upon information and belief, Defendants Home Easy and Emerson Quiet Kool

operate together or in concert from the same New Jersey address. Specifically, Home Easy

established its headquarters at the Fairfield, New Jersey address, Home Easy HK reports the

same New Jersey address as its “USA Office”, and Emerson Quiet Kool established its

headquarters at the same address. Exterior signage for both Home Easy and Emerson Quiet Kool

appears on the building at the Unit 141 address shared by Emerson Quiet Kool and Home Easy

in Fairfield, New Jersey:




       24.     On information and belief, Home Easy also provides the warranty services for the

Emerson Quiet Kool Goods as follows: “Should your EMERSON QUIET KOOL brand Window

                                              10
                                                                              Exhibit 3, Page 10
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 11
                                                        12 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 11
                                                                           145




Air Conditioner prove to be defective in material or workmanship under normal use during the

warranty period listed below, effective from the date of original consumer purchase of the

product, Home Easy Ltd. will replace defective part(s).” See: Exhibit F.

          25.   On information and belief, in engaging in the conduct alleged throughout this

Complaint, each of the Defendants was the agent, principal, employee, servant, employer,

successor, alter ego, joint venturer, partner and/or co-conspirator of each other Defendant in this

action.

          26.   On information and belief, each of the Defendants was, at all relevant times

mentioned herein, acting within the course and scope of such capacities and with the consent of

the remaining Defendants.

          27.   Wherever reference is made herein to an act of one of the Defendants, such

allegation means the acts of such Defendant and each of the other Defendants, acting

individually, jointly and severally.

          28.   Upon information and belief, Emerson Quiet Kool provides dehumidifiers and air

conditioning products under the mark EMERSON QUIET KOOL.

          29.   The Emerson Quiet Kool Goods prominently bear the EMERSON QUIET KOOL

mark in blue and in the following stylized form where the EMERSON term is far more

prominent than the QUIET KOOL terms:




          30.   Upon information and belief, the Emerson Quiet Kool Goods launched under the

EMERSON QUIET KOOL mark in or about May 2017.

          31.   The Emerson Quiet Kool Goods are promoted via the website associated with the

domain <emersonquietkool.com>. The Emerson Quiet Kool Goods are, upon information and


                                                11
                                                                                 Exhibit 3, Page 11
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 12
                                                        13 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 12
                                                                           146




belief, offered for sale via big box and online retailers, including Home Depot, Wal-Mart,

Amazon.com and Wayfair.com.

       32.     Emerson Quiet Kool purports to own a United States trademark registration, U.S.

Registration No. 4,688,893, for the word mark EMERSON QUIET KOOL for “Portable compact

residential window and wall room air conditioning units,” in International Class 11 (the “‘893

Registration”). The application underlying this contestable registration was filed on March 1,

2010, on an intent to use basis under Section 1(b) of the Lanham Act, 15 U.S.C. 1051(b), by

Airwell Hong Kong Technologies Ltd. (“Airwell”). The application proceeded to registration on

February 17, 2015, and the registration claims November 5, 2014 as the date of first use and date

of first use in commerce of the mark.

       33.     Upon information and belief, Emerson Quiet Kool purportedly became the owner

of the ‘893 Registration in January 2017, through a series of assignments.

       34.     Plaintiff has a long history of skirmishes with Defendants’ alleged predecessors in

interest, one of which resulted in the District Court for the Eastern District of Missouri enjoining

the use of marks that contain EMERSON in connection with kerosene space heaters and

enjoining the defendants there from representing that any product made, offered for sale, sold or

distributed by them, is authorized, sponsored or endorsed by, or otherwise connected with,

Emerson Electric. Emerson Electric Co. v. Emerson Quiet Kool Corp., 577 F.Supp. 668 (E.D.

Mo. 1983).

       35.     Emerson Electric filed a Letter of Protest with the USPTO Office of the

Commissioner for Trademarks, objecting to the registration of the application underlying the

‘893 Registration (the “Underlying Application”). Airwell had misrepresented to the USPTO

that Airwell and Emerson Electric were parties to an agreement under which each consented to



                                                12
                                                                                  Exhibit 3, Page 12
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 13
                                                        14 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 13
                                                                           147




each other’s use and registration of their respective EMERSON QUIET KOOL and EMERSON

marks. The agreement is dated August 21, 2009 and is attached as Exhibit G. The agreement,

however, is not a mutual consent. Nowhere in the agreement does Emerson Electric provide

Airwell with any consent. Nor is the agreement even colorably ambiguous on the issue of

mutuality.      The USPTO agreed and resultantly withdrew the Underlying Application from

publication and reinstated its prior refusal premised on likelihood of confusion with Emerson

Electric registrations for marks consisting of or comprising EMERSON.

          36.    Emerson Electric and Airwell subsequently entered into the consent agreement

attached as Exhibit H (the “Consent Agreement”) by which Emerson Electric consented to

Airwell’s use and registration of EMERSON QUIET KOOL in connection with narrowly-

defined goods, namely “portable compact residential window and wall room air conditioning

units.”

          37.    Upon information and belief, the EMERSON QUIET KOOL mark was not in use

in commerce as of the claimed date of first use of November 5, 2014, or even by the date the

mark registered in February 2015. Upon information and belief, the actual date of first use in

commerce of the mark shown in the ‘893 Registration was not until May 2017.               Upon

information and belief, the Emerson Quiet Kool brand was inactive for many consecutive years

preceding Emerson Quiet Kool’s 2017 launch.

          38.    Defendant Home Easy is not a party to the Consent Agreement and does not have

successive or other rights thereunder.

          39.    Defendant Emerson Quiet Kool is not a party to the Consent Agreement and does

not have successive or other rights thereunder.




                                                  13
                                                                              Exhibit 3, Page 13
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 14
                                                        15 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 14
                                                                           148




       40.     In any event, the abandonment of the EMERSON QUIET KOOL mark voids the

Consent Agreement.

       41.     Even if the EMERSON QUIET KOOL mark had not been abandoned, and even if

Defendants can claim the benefit of the Consent Agreement, Defendants are in breach for

promoting their products in a way that leads consumers to associate Defendants with Emerson

Electric or its goods and/or services.

       42.     Even if the EMERSON QUIET KOOL mark had not been abandoned, and even if

Defendants can claim the benefit of the Consent Agreement, Defendants are in breach for using

the EMERSON QUIET KOOL mark in connection with products other than portable compact

residential window and wall room air conditioning units.

Defendants’ Wrongful Conduct Has Caused Emerson Electric Harm and Risks Future
Harm

       43.     Actual confusion as to the source of the EMERSON QUIET KOOL products has

already occurred. Emerson Quiet Kool consumers have mistakenly contacted Emerson Radio

Corporation, a separate entity that owns rights in its own EMERSON mark for specific goods

and services and with whom Emerson Electric has long-standing agreements about the use of

their respective marks. Emerson Radio Corporation, in turn, directed an unknown number of

early consumer complaints relating to EMERSON QUIET KOOL product to Emerson Electric,

believing that the products were those of Emerson Electric.

       44.     Defendants’ own retailers are confused.           The https://www.hayneedle.com

webpages from which Emerson Quiet Kool Goods are available for purchase, picture Plaintiff’s

EMERSON house mark prominently, followed by a discussion of Plaintiff and its history and a

hyperlink to genuine Plaintiff product offered on the site, as follows:




                                                 14
                                                                               Exhibit 3, Page 14
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 15
                                                        16 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 15
                                                                           149




The webpage is attached as Exhibit I.

       45.     Defendants’ actions have created confusion in the marketplace as consumers and

other industry stakeholders are associating the Emerson Quiet Kool Goods with Emerson

Electric. This confusion has harmed, and will continue to harm, Emerson Electric’s goodwill in

the EMERSON Marks and its business reputation.

       46.     The confusion between Emerson Quiet Kool and Emerson Electric is ongoing and

continuing, compounding the harm to Emerson Electric.

Defendants Refuse to Cease Their Harmful Conduct

       47.     After discovering Defendants’ wrongful conduct, including through the reported

incidents of actual consumer confusion, Emerson Electric moved promptly to attempt to

minimize its damage.

       48.     After sufficient investigation, Emerson Electric sent a cease and desist letter to

Emerson Quiet Kool on July 10, 2017 demanding that Emerson Quiet Kool stop its infringing

use of the EMERSON QUIET KOOL mark by July 18, 2017.

       49.     The time allotted for Emerson Quiet Kool to respond to Emerson Electric’s cease

and desist letter elapsed with no response or change in conduct.




                                               15
                                                                                Exhibit 3, Page 15
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 16
                                                        17 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 16
                                                                           150




        50.     Defendants’ use of the EMERSON Marks and other wrongful conduct as

described in this Complaint constitute infringement of the EMERSON Marks, unfair

competition, false designation of origin and trademark dilution. As a result of Defendants’

wrongful conduct, Emerson Electric has suffered irreparable damage to its goodwill and business

reputation, and will continue to suffer such damage, unless Defendants’ conduct is restrained.

None of these harms are adequately compensable by monetary damages.


                                 COUNT I
                 TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1114

        51.     Emerson Electric repeats and realleges the allegations made above.

        52.     Defendants’ use of the EMERSON Marks, without the authorization or consent of

Emerson Electric in connection with the sale, offering for sale, and distribution of the Emerson

Quiet Kool Goods, constitutes use in interstate commerce that is likely to cause confusion,

deception and mistake by purchasers and the consuming public.

        53.     As a result of Defendants’ acts, the purchasing public is likely to believe that the

Emerson Quiet Kool Goods are authentic Emerson Electric Goods, that Defendants are

authorized by Emerson Electric to sell Emerson Electric Goods, that consumers are purchasing

Emerson Electric Goods when they are actually purchasing Emerson Quiet Kool Goods, and/or

that Defendants and the Emerson Quiet Kool Goods are otherwise affiliated with, or sponsored

by, Emerson Electric.

        54.     Defendants’ acts constitute trademark infringement under 15 U.S.C. § 1114.

        55.     In fact, instances of actual confusion have occurred.

        56.     Upon information and belief, Defendants have acted intentionally, maliciously,

willfully, and in bad faith.



                                                 16
                                                                                  Exhibit 3, Page 16
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 17
                                                        18 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 17
                                                                           151




       57.       Defendants’ acts have caused and, if allowed to continue, will continue to cause

Emerson Electric to suffer substantial irreparable harm for which Emerson Electric has no

adequate remedy at law. Emerson Electric is entitled to an award of damages and injunctive

relief in under 15 U.S.C. § 1116.

       58.       Emerson Electric has suffered actual damages and Defendants have been unjustly

enriched.

       59.       Defendants’ actions have been extraordinary, willful, and in bad faith, entitling

Emerson Electric to treble damages, attorneys’ fees and costs of suit under 15 U.S.C. §§ 1117(a)

and (b), and to such other and further relief as the Court shall deem appropriate in the

circumstances.


                               COUNT II
            TRADEMARK INFRINGEMENT, UNFAIR COMPETITION
       AND FALSE DESIGNATION OF ORIGIN UNDER 15 U.S.C. § 1125(a)(1)(A)

       60.       Emerson Electric repeats and realleges the allegations made above.

       61.       Defendants’ unauthorized use of the EMERSON Marks on and in connection with

air conditioning and dehumidifier products constitutes use in interstate commerce that is likely to

cause confusion, or to cause mistake, or to deceive consumers as to the affiliation, connection, or

association of the Emerson Quiet Kool Goods, such that consumers may believe that Defendants’

products are sponsored by, endorsed by, approved by, licensed by, authorized by, or affiliated or

connected with, Emerson Electric.

       62.       Defendants’ acts constitute trademark infringement, false designation of origin,

and unfair competition in violation of Lanham Act § 43(a)(1)(A), 15 U.S.C. § 1125(a)(1)(A).

       63.       Upon information and belief, Defendants’ acts have been committed intentionally,

maliciously, and willfully for the purposes of deceiving buyers into purchasing the Emerson


                                                17
                                                                                 Exhibit 3, Page 17
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 18
                                                        19 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 18
                                                                           152




Quiet Kool Goods, falsely believing that such products emanate from, or are affiliated with,

Emerson Electric, and with the specific intent to appropriate to Defendants and to employ for

their own benefit, the valuable goodwill and business reputation represented by the EMERSON

Marks.

         64.    Defendants’ acts have caused and, if allowed to continue, will continue to cause

Emerson Electric to suffer substantial irreparable harm for which Emerson Electric has no

adequate remedy at law.

         65.    In addition, as a result of the foregoing, Emerson Electric has suffered actual

damages and Defendants have been unjustly enriched.

         66.    Defendants’ actions have been extraordinary, entitling Emerson Electric to treble

damages, attorneys’ fees and costs of suit, pursuant to 15 U.S.C. § 1117(a) and (b), and to such

other and further relief as the Court shall deem appropriate in the circumstances.


                                 COUNT III
               FEDERAL TRADEMARK DILUTION UNDER 15 U.S.C. § 1125(c)

         67.    Emerson Electric repeats and realleges the allegations made above.

         68.    The Emerson Marks are a collection of distinctive marks that have been in use for

many years and have achieved widespread public recognition.

         69.    The EMERSON Marks are famous within the meaning of Section 43(c) of the

Lanham Act, 15 U.S.C. § 1125(c).

         70.    Defendants’ acts were commenced and committed from a time after the

EMERSON Marks became famous.

         71.    The EMERSON Marks are distinctive marks that have been in use for many years

and play a prominent role in Emerson Electric’s marketing, advertising and the popularity of its



                                                18
                                                                                     Exhibit 3, Page 18
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 19
                                                        20 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 19
                                                                           153




products and services across many different media.

       72.     Consumers are likely to locate and purchase Defendants’ products in the

erroneous belief that Defendants are associated with, sponsored by, or affiliated with, Emerson

Electric, and/or that Emerson Electric is the source of those products.

       73.     Defendants’ acts dilute and/or are likely to dilute the distinctive quality of the

EMERSON Marks and to lessen the capacity of such marks to identify and distinguish Emerson

Electric as the source of the products.

       74.     Defendants’ unlawful use of the EMERSON Marks in connection with inferior

goods is also likely to tarnish the EMERSON Marks and cause blurring in the minds of

consumers between Emerson Electric and Defendants, thereby lessening the value of the

EMERSON Marks as unique identifiers of Emerson Electric products and services.

       75.     Defendants’ acts have caused and will continue to cause irreparable injury to

Emerson Electric. Emerson Electric has no adequate remedy at law and is damaged in an

amount yet to be determined.

                                  COUNT IV
                    VIOLATION OF THE ANTICYBERSQUATTING
                   CONSUMER PROTECTION ACT, 15 U.S.C. § 1125(d)

       76.     Emerson Electric repeats and realleges the allegations made above.

       77.     Defendants are using the domain name <emersonquietkool.com> (the “Infringing

Domain Name”) to market air conditioning and dehumidifier products.

       78.     The Infringing Domain Name expressly contains Emerson Electric’s EMERSON

trademark and is, therefore, confusingly similar to the EMERSON Marks.

       79.     The EMERSON Marks are distinctive, and had achieved secondary meaning

before Defendants, or their agent, registered the Infringing Domain Name in 2013.



                                                19
                                                                                Exhibit 3, Page 19
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 20
                                                        21 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 20
                                                                           154




       80.     The use of such a domain name infringes the EMERSON Marks.

       81.     Upon information and belief, Defendants registered the Infringing Domain Name

with the bad faith intent to profit from the goodwill Emerson Electric has developed in the

EMERSON Marks.

       82.     Upon information and belief, Defendants registered and are using a domain name

that is confusingly similar to Emerson Electric’s name and to the EMERSON Marks to capitalize

on Emerson Electric’s goodwill and reputation.

       83.     Defendants’ use of the <emersonquietkool.com> domain creates likely and actual

confusion as to the source, sponsorship, affiliation or endorsement of Defendants’ site and has

harmed Emerson Electric’s goodwill.

       84.     Defendants’ conduct has caused and will continue to cause injury to Emerson

Electric and to its goodwill and reputation, and will continue to damage both Emerson Electric

and the public unless enjoined by this Court and the domain name registration ordered canceled

or transferred to Emerson Electric.

       85.     Defendants’ aforesaid acts have caused and will cause irreparable injury to

Emerson Electric. Unless such acts are restrained by this Court, Defendants’ wrongful conduct

will continue, and Emerson Electric will continue to suffer such injury.

       86.     As a result of the foregoing actions, Emerson Electric is entitled to have Emerson

Quiet Kool temporarily, preliminarily and permanently restrained from using, selling or

otherwise transferring the Infringing Domain Name, and to monetary compensation and statutory

penalties.




                                                 20
                                                                                Exhibit 3, Page 20
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 21
                                                        22 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 21
                                                                           155




                                      COUNT V
                            DILUTION UNDER 6 6 DEL. C. § 3313

        87.    Emerson Electric repeats and realleges the allegations made above.

        88.    Defendants’ unauthorized, knowing and willful use of the EMERSON Marks is

likely to damage Emerson Electric’s business and dilutes the distinctive quality of the

EMERSON Marks in violation of 6 Del. C. § 1301, et seq. (the “Delaware Trademark Act”),

specifically § 3313 of the Delaware Trademark Act.

        89.    As a direct and proximate result of Defendant’s actions, Emerson Electric has

been and will continue to be irreparably harmed and damaged.


                                  COUNT VI
                    UNFAIR COMPETITION– UNDER 6 DEL. C. § 2532

        90.    Emerson Electric repeats and realleges the allegations made above.

        91.    Defendants’ use of the EMERSON Marks is likely to cause confusion, mistake or

deception as to the source, origin, sponsorship or approval of the products Defendants’ sell in

that consumers and others are likely to incorrectly believe Emerson Electric authorizes or

controls the sale of those products or that Defendants are associated with or related to Emerson

Electric.

        92.    Defendants’ use of EMERSON QUIET KOOL infringes the EMERSON Marks.

        93.    Defendants’ use of the EMERSON Marks is a deliberate, intentional and willful

attempt to injure Emerson Electric’s business, to trade on Emerson Electric’s good will and to

confuse and deceive consumers.

        94. Defendants’ acts constitute unfair competition under the Delaware Trade Practices

Act, 6 Del. C. § 2531, et seq., specifically 6 Del. C. § 2532.




                                                 21
                                                                                    Exhibit 3, Page 21
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 22
                                                        23 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 22
                                                                           156




       95.     Emerson Electric has been and will continue to be irreparably harmed and

damaged as a direct and proximate result of Defendant’s actions. Emerson Electric’s remedies at

law are inadequate to compensate for this harm and damage.

                          COUNT VII
     COMMON LAW TRADEMARK INFRINGEMENT, UNFAIR COMPETITION,
                      MISAPPROPRIATION

       96.     Emerson Electric repeats and realleges the allegations made above.

       97.     Defendants have infringed the EMERSON Marks in violation of Emerson

Electric’s proprietary rights and have engaged in false and misleading advertising. Such acts

constitute unfair trade practices and unfair competition under the common law.

       98.     Defendants’ activities described above have at all times been willful and/or

knowing.

       99.     As a direct and proximate result of the actions of Defendants described above,

Emerson Electric has been damaged and will continue to be damaged.


                                     COUNT VIII
                                 BREACH OF CONTRACT

       100.    Emerson Electric repeats and realleges the allegations made above.

       101.    The Consent Agreement, Exhibit H, manifests the express terms and conditions

entered into between Emerson Electric and Airwell concerning Airwell’s use and registration of

EMERSON QUIET KOOL.

       102.    Emerson Electric has fully complied with its obligations under the Consent

Agreement.

       103.    Defendants are not parties to the Consent Agreement and do not have successive

or other rights thereunder.



                                              22
                                                                                 Exhibit 3, Page 22
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 23
                                                        24 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 23
                                                                           157




       104.    Defendants did not ratify the provisions of the Consent Agreement and did not

expressly agree to be bound by its terms.

       105.    The abandonment of the EMERSON QUIET KOOL mark voids the Consent

Agreement.

       106.    In the alternative, Defendants have violated and are continuing to violate the

Consent Agreement by promoting their products in a way that leads consumers to associate

Defendants with Emerson Electric or its goods and/or services in contravention of Paragraph 6,

and by using the EMERSON QUIET KOOL mark in connection with products other than

portable compact residential window and wall room air conditioning units.

       107.    As a result of Defendants’ breach of the Consent Agreement, Emerson Electric

has suffered and will continue to suffer irreparable injury and damage.

       108.    Emerson Electric is entitled to all measure of breach of contract damages,

including restitution and incidental damages.


                                   COUNT IIX
                     CANCELLATION OF REGISTRATION NO. 4,688,893

       109.    Emerson Electric repeats and realleges the allegations made above.

       110.    Emerson Electric requests an Order directing the Commissioner of Trademarks to

cancel United States Trademark Registration No. 4,688,893 pursuant to Section 37 of the

Lanham Act (15 U.S.C. § 1119).

       111.    The mark of the ‘893 Registration has been abandoned due to nonuse with intent

not to resume use.

       112.    The mark of the ‘893 Registration was not in bona fide use in commerce in

connection with the identified goods as of the filing date of the Statement of Use.



                                                23
                                                                                  Exhibit 3, Page 23
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 24
                                                        25 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 24
                                                                           158




       113.   Emerson Electric has priority based on its valid and subsisting prior registrations

for the EMERSON Marks. Additionally, Emerson Electric has priority based on prior use of the

EMERSON Marks in commerce in connection with the Emerson Electric Goods. Plaintiff’s

EMERSON Marks were used in commerce in connection with the Emerson Electric Goods

before the filing date of the Underlying Application of the ‘893 Registration and before the ‘893

Registration’s claimed first use date of November 5, 2014.

       114    The goods of the ‘893 Registration are products that are identical or related to the

Emerson Electric Goods advertised, promoted, offered, and/or sold in connection with the

EMERSON Marks.

       115.   The challenged EMERSON QUIET KOOL mark so resembles Emerson

Electric’s prior used and registered EMERSON Marks as to be likely, when used in connection

with the covered goods, to cause confusion, or to cause mistake, or to deceive under Section 2(d)

of the Lanham Act, as amended, 15 U.S.C. §1052(d).

       116.   Emerson Electric believes that it is and will be damaged by the ‘893 Registration.


                                   PRAYER FOR RELIEF

       WHEREFORE, Emerson Electric respectfully demands judgment:

       (1)    That Defendants and their subsidiaries, parent(s), related companies, officers,

agents, servants, employees, warehousemen, warehousers, distributors, attorneys, successors and

assignees, and all persons in active concert or participation with any of them, be temporarily,

preliminarily, and permanently enjoined and restrained from:

              (a)     Imitating, copying or making unauthorized use of the EMERSON Marks,

                      the Emerson trade name or domain name either standing alone or as part

                      of any other name or mark;


                                               24
                                                                                Exhibit 3, Page 24
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 25
                                                        26 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 25
                                                                           159




            (b)   Using “Emerson” or any reproduction, counterfeit, copy, colorable

                  imitation thereof, or any words confusingly similar, as a trademark, trade

                  name, domain name or otherwise in connection with the advertising,

                  display, sale, offering for sale or distribution of any products in any

                  medium, including but not limited to sales on the Internet, in such a

                  manner that is likely to cause confusion or mistake or to deceive

                  customers or the public or give the impression that Defendants or their

                  products or services originate with, are affiliated with, are sponsored by,

                  approved by or in any way connected to Emerson Electric;

            (c)   Using “Emerson Quiet Kool” or any variation thereof as a name or mark;

            (d)   Using any name, mark or false designation of origin, or false description,

                  or performing any act which can, or is likely to, lead members of the

                  public to believe that any service or product provided by Defendants is in

                  any manner associated or connected with Emerson Electric or is sold,

                  licensed, sponsored, approved or authorized by Emerson Electric;

            (e)   Using “Emerson” or “Emerson Quiet Kool” as a metatag or in any hidden

                  data, including but not limited to, in conjunction with any internet

                  searching tool;

            (f)   Using the name “emerson” or “emersonquietkool” alone or in combination

                  with any other words or letter, as a domain name on the Internet;

            (g)   Engaging in any activity constituting unfair competition with Emerson

                  Electric, or constituting an infringement of Emerson Electric’s trademarks

                  or trade name;



                                           25
                                                                            Exhibit 3, Page 25
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 26
                                                        27 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 26
                                                                           160




            (h)   Registering or applying to register as a trademark, service mark, trade

                  name, Internet domain name or any other source identifier or symbol of

                  origin “Emerson Quiet Kool” or any other mark or name that infringes on

                  or is likely to be confused with Emerson Electric’s trademarks or trade

                  name;

            (i)   Passing off, inducing, or enabling others to sell or pass off any products

                  that do not emanate from Emerson Electric or that are not distributed

                  under the control and supervision of Emerson Electric and approved by

                  Emerson Electric for sale under the EMERSON Marks, as products

                  distributed by or with the approval of Emerson Electric;

            (j)   Falsely advertising any product as Emerson Electric products that do not

                  emanate from Emerson Electric or that are not distributed under the

                  control and supervision of Emerson Electric and approved by Emerson

                  Electric for sale under the EMERSON Marks;

            (k)   Committing any act calculated to cause purchasers to believe falsely that

                  the Emerson Quiet Kool Goods are those sold under the control and

                  supervision, were sponsored, approved or connected with or guaranteed,

                  or produced under the control and supervision of Emerson Electric;

          (l)     Shipping, importing, delivering, distributing, returning, or otherwise

                  disposing of in any manner products or inventory bearing the EMERSON

                  Marks without authorization by Emerson Electric; and

          (m)     Further infringing the EMERSON Marks and damaging Emerson

                  Electric’s goodwill and business reputation.



                                           26
                                                                             Exhibit 3, Page 26
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 27
                                                        28 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 27
                                                                           161




        (2)    For injunctive relief canceling the registration to Defendants of the Infringing

Domain Name, and transferring the Infringing Domain Name to Emerson Electric;

        (3)    That Defendants be required to recall from all retailers, distributors and

wholesalers, all products, packaging, promotional, and advertising material of any kind bearing

the name EMERSON and any/or other colorable imitation of the EMERSON Marks.

        (4)    That Defendants be required to account for all inventories or merchandise and

other materials bearing the EMERSON Marks or any marks confusingly similar to the

EMERSON Marks and that they be required to destroy that inventory or provide it to Emerson

Electric.

        (5)    That Defendants be required to supply Emerson Electric with a complete list of

persons and entities from whom they purchased, and to whom they distributed and/or sold,

products bearing the EMERSON mark.

        (6)    That Defendants, within 30 days after service of judgment, with notice of entry

thereof upon them, be required to file with the Court and serve upon Emerson Electric a written

report under oath setting forth in detail the manner in which each has complied with paragraphs 1

through 5, above.

        (7)    That Defendants be required to make an accounting of all profits, gains, and

advantages that they have derived as a result of their unlawful conduct.

        (8)    That Defendants be required to pay to Emerson Electric, in accordance with 15

U.S.C. § 1117(a) and (b), and all other applicable laws, such damages as Emerson Electric has

suffered as a consequence of Defendants’ infringement of the EMERSON Marks and from the

above-described acts of misrepresentation, unfair competition, false designation, false

advertising and unfair trade practices, including the following:



                                                27
                                                                                Exhibit 3, Page 27
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 28
                                                        29 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 28
                                                                           162




                 (a)    Three times all gains and profits derived by Defendants from the above

                        described acts of misrepresentation, trademark infringement, unfair

                        competition, false advertising, and unfair trade practices, or, in the

                        alternative, three times Emerson Electric’s lost profits, whichever is

                        greater; and

                 (b)    All costs and attorneys’ fees and costs incurred in this action including an

                        award of treble damages as applicable; and

                 (c)    Punitive damages in an amount as yet undetermined pursuant to Delaware

                        Trademark Act, 6 Del. C. § 3314.

          (9)    Issue an Order directing the Commissioner of Trademarks to cancel United States

Trademark Registration No. 4,688,893.

          (10)   That Emerson Electric has such other and further relief as the Court deems just

and proper in the circumstances.


                                         JURY DEMAND

    Emerson Electric demands a trial by jury of all issues triable as of right by a jury in this

action.




                                                 28
                                                                                   Exhibit 3, Page 28
Case
 Case1:20-cv-01449-LPS
      1:17-cv-01846-UNADocument
                        Document8-3 Filed 12/22/17
                                  1 Filed 03/05/21 Page
                                                   Page 29
                                                        30 of
                                                           of 29
                                                              30 PageID
                                                                 PageID #:
                                                                        #: 29
                                                                           163




                                    Respectfully submitted,


                                    YOUNG CONAWAY STARGATT &
                                     TAYLOR, LLP

Dated: December 22, 2017            /s/ Adam W. Poff
                                    Adam W. Poff (No. 3990)
                                    Robert M. Vrana (No. 5666)
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, DE 19801
                                    (302) 571-6600
                                    apoff@ycst.com
                                    rvrana@ycst.com

                                    HARNESS, DICKEY & PIERCE, PLC
                                    Michael P. Brennan, Of Counsel
                                    George D. Moustakas, Of Counsel
                                    Lisa M. DuRoss, Of Counsel
                                    5445 Corporate Drive, Suite 400
                                    Troy, Michigan 48098
                                    (248) 641-1600
                                    mbrennan@HDP.com
                                    gdmoustakas@HDP.com
                                    lduross@HDP.com

                                    Attorneys for Plaintiff Emerson Electric Co.




                                      29
22314868.1
                                                                       Exhibit 3, Page 29
